Citation Nr: 1033082	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1978.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Remand is warranted in this matter for additional medical inquiry 
into the claim for service connection for a psychiatric disorder, 
and for retrieval of VA treatment records that appear to be 
outstanding.    

The Veteran claims service connection for posttraumatic stress 
disorder (PTSD).  The Board construes this claim as a claim for 
service connection for an acquired psychiatric disorder.  See 
Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (though a 
Veteran may only seek service connection for PTSD, the Veteran's 
claim "cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed.)  

The evidence of record indicates that the Veteran does not 
currently have PTSD.  This has been established by a September 
2008 VA compensation examination report and opinion of record.  

But the record is not clear on whether the Veteran has another 
psychiatric disorder that may relate to service.  A VA medical 
report dated in September 2007 indicates that the Veteran may 
have an anxiety disorder, while a "problem list" found in VA 
treatment records dated in March 2008 indicates that a VA 
physician found the Veteran with a depressive disorder.  The 
September 2008 VA report, which is negative for PTSD, does not 
state whether the Veteran has an anxiety or a depressive 
disorder.      

As the evidence indicates that the Veteran's service may relate 
to a current psychiatric disorder, the Board finds additional 
medical inquiry warranted here into the issue of what, if any, 
psychiatric disorder the Veteran currently has. 

The record also indicates that VA treatment records may be 
outstanding.  In his July 2010 Board hearing, the Veteran 
indicated treatment 10 years earlier at the Jackson VA outpatient 
clinic in Michigan.  He also indicated treatment for substance 
abuse at the VA Medical Center (VAMC) in Battle Creek, Michigan.  
Records of these periods of treatment are not currently included 
in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to retrieve 
treatment records from the Jackson VA 
outpatient clinic, and from VAMC Battle 
Creek.    

2.  The Veteran should then be scheduled 
for a VA examination with an appropriate 
specialist in order to determine the 
etiology, nature, and severity of any 
psychiatric disorder the Veteran may 
currently have.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.    

3.  In addressing whether the Veteran 
currently has a psychiatric disorder, the 
examiner should specifically discuss the 
evidence of record indicating anxiety and 
depressive disorders.    

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


